Order reversed on the law, with ten dollars costs and disbursements, and motion to strike out plaintiff’s reply and for summary judgment on defendant’s counterclaim granted, with ten dollars costs. Memorandum: The note upon which the counterclaim is based was unquestionably an accommodation note but we find no substantial evidence that the plaintiff’s testator’was incompetent at the time the transaction was had in which the note was signed, and delivered. We find no substantial evidence in the affidavits to sustain any of the defenses alleged in the plaintiff’s reply. All concur. (The order denies defendant’s motion to strike out plaintiff's reply and for judgment on defendant’s counterclaim, in an action in conversion.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.